                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSE M. ALVAREZ                                 :
               Petitioner,                      :           CIVIL ACTION
                                                :
                      v.                        :
                                                :
UNITED STATES OF AMERICA                        :
and WARDEN BRYAN ANTONNELLI,                    :           NO. 18-4072
               Respondents.                     :

                                           ORDER

       AND NOW, this 22nd day of October, 2018, upon consideration of Jose M. Alvarez’s

Petition for Writ of Habeas Corpus (Doc. No. 2), it is ORDERED that:

       1. The petition shall be filed in CR. No. 08-CR-0434;

       2. The petition for habeas corpus relief pursuant to 28 U.S.C. ' 2241 is DISMISSED;

       3. The Clerk of Court shall close this matter; and

       4. A certificate of appealability will not issue because reasonable jurists would not

          debate the correctness of this Court’s procedural ruling. See Slack v. McDaniel, 529

          U.S. 473, 484 (2000).



                                                    BY THE COURT:


                                                    S/Gene E.K. Pratter_
                                                    GENE E.K. PRATTER
                                                    United States District Judge
